Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The abstract of the disclosure is objected to because the reference numerals are not provided within parentheses.  Correction is required.  See MPEP § 608.01(b).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kasama et al. (2018/0308733) in view of Matsutori (11,011,399). Kasama et al. disclose a substrate storing container and a filter unit, the container comprising a container main body (2) with an opening portion (21) and an opposing blocked portion, a lid body (3) to block the opening portion, the filter unit defining a ventilation path and including a filter (80) disposed in the ventilation path and a housing that forms the ventilation path, so that gas can pass through the filter, the housing including an outer housing portion (200) and an inner housing portion (100) fastened to the outer housing portion and at least partially disposed inside the outer housing portion in a fastening state (see Figure 5) of the outer housing portion and inner housing portion, the inner housing portion having a male thread portion (threads on 104) at a part disposed inside the outer housing portion in the fastening state and the outer housing portion having a female thread portion (threads on 200) that meshes with the male thread portion, the inner housing portion having a first engagement portion (300) at a part that is disposed inside the outer housing portion in the fastening state and where the male thread portion does not exist, the outer housing portion having a second engagement portion (at 304) at a part where the female thread portion does not exist inside the outer housing portion in the fastening state, the second engagement portion engaging with the first engagement portion, and the first engagement portion and the second engagement portion configured to be visually identifiable in fastening the inner housing portion and the outer housing portion. Kasama et al. do not disclose a sealing member as claimed. However, Matsutori discloses a sealing member (4) attached to a lid body (3) of a similar substrate storing container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Kasama et al. with a lid including a sealing member in the manner of Matsutori as claimed, as such a modification would predictably provide a more effective sealing of the container as suggested by Matsutori. 
As to claims 2 and 5, the outer housing of Kasama et al. is configured such that the first and second engagement portions are visually identifiable (so as to manipulatable by a user) so as to be associated and rotated by the thread portions relative to one another.  
As to claim 3, an inner component (103) is disclosed by Kasama et al.. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                            
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG